2013 UT App 23
_________________________________________________________

              THE UTAH COURT OF APPEALS


                         STATE OF UTAH,

                      Plaintiff and Appellee,

                                v.

                    JAMES ERROL CAMPBELL,

                    Defendant and Appellant.


               Amended Memorandum Decision1
                      No. 20100840‐CA
                   Filed January 25, 2013

               Fourth District, Provo Department
               The Honorable Samuel D. McVey
                        No. 091403632

        Margaret P. Lindsay and Douglas J. Thompson,
                   Attorneys for Appellant
         John E. Swallow and Christopher D. Ballard,
                    Attorneys for Appellee

        JUDGE MICHELE M. CHRISTIANSEN authored this
          Amended Memorandum Decision, in which
               JUDGES GREGORY K. ORME and
                STEPHEN L. ROTH concurred.


CHRISTIANSEN, Judge:

¶1    Defendant James Errol Campbell challenges his jury
conviction for possession of a controlled substance, see Utah Code

1. This Amended Memorandum Decision supersedes our Memo‐
randum Decision in Case No. 20100840‐CA issued on May 17, 2012.
See State v. Campbell, 2012 UT App 145 (mem.). We address
                                                   (continued...)
                          State v. Campbell


Ann. § 58‐37‐8(2)(a)(i) (2007), specifically     asserting that his
conviction should be reversed because the       trial court erred in
denying his request to instruct the jury on     the lesser included
offense of possession of drug paraphernalia,    see id. § 58‐37a‐5(1).
We affirm.

¶2     The State charged Defendant with possession of a controlled
substance, see id. § 58‐37‐8(2)(a)(i), after Officers Laursen and
Hubbard discovered that Defendant was in possession of a contact
lens case holding a cotton ball containing heroin. Testing at the
Utah State Crime Lab later confirmed that the cotton ball contained
heroin, but the total measurement of that heroin was less than 100
milligrams. The crime lab declined to quantify the actual amount
of heroin possessed by Defendant, instead characterizing it as
residue.

¶3     Trial testimony by the officers explained that heroin users
liquify solid heroin by heating the substance and then straining the
liquid with the cotton ball as the liquified heroin is drawn into a
syringe before it is injected. This filtering removes impurities and
any unliquified pieces of heroin. Officer Hubbard further explained
that heroin users usually keep the cotton ball “so that they can get
the heroin out of [the cotton ball] later.” The trial court denied
Defendant’s request to instruct the jury on the offense of possession
of drug paraphernalia, see id. § 58‐37a‐5(1), determining that
possession of drug paraphernalia was not a lesser included offense
of possession of a controlled substance. After the jury convicted

1. (...continued)
Campbell’s arguments raised in his petition for rehearing, see infra
¶¶ 10–18; see also Utah R. App. P. 35(c) (“If a petition for rehearing
is granted, the court may make a final disposition of the cause
without reargument, or may restore it to the calendar for
reargument or resubmission, or may make such other orders as are
deemed appropriate under the circumstances of the particular
case.”).




20100840‐CA                       2                 2013 UT App 23
                            State v. Campbell


Defendant of possession of a controlled substance, a third degree
felony, see id. § 58‐37‐8(2)(b)(ii), Defendant appealed, arguing that
the trial court erred in denying his request to instruct the jury on
the elements of possession of drug paraphernalia, a misdemeanor,
see id. § 58‐37a‐5(1).

¶4      “A trial court’s refusal to grant a lesser included offense
instruction is a question of law, which we review for
correctness.”State v. Powell, 2007 UT 9, ¶ 12, 154 P.3d 788. “When
considering whether a defendant is entitled to a lesser included
offense jury instruction, we ‘view the evidence and the inferences
that can be drawn from it in the light most favorable to the
defense.’” State v. Spillers, 2007 UT 13, ¶ 10, 152 P.3d 315 (quoting
State v. Crick, 675 P.2d 527, 539 (Utah 1983)). “In addition, when the
defense requests a jury instruction on a lesser included offense, the
requirements for inclusion of the instruction, ‘should be liberally
construed.’” Id. (quoting State v. Hansen, 734 P.2d 421, 424 (Utah
1986)).

¶5      “A defendant’s request for a lesser included offense
instruction is evaluated under the evidence‐based standard set out
in [Utah Code] section 76‐1‐402(4),” Powell, 2007 UT 9, ¶ 24, which
states: “The court shall not be obligated to charge the jury with
respect to an included offense unless there is a rational basis for a
verdict acquitting the defendant of the offense charged and
convicting him of the included offense.”2 Utah Code Ann. § 76‐1‐
402(4) (2008). Section 76‐1‐402(3) defines an included offense,
stating, in relevant part, “An offense is . . . included when . . . [i]t is
established by proof of the same or less than all the facts required to
establish the commission of the offense charged.” Id. § 76‐1‐



2. “This is not to say that the defendant’s right to a lesser included
offense instruction is absolute or unqualified.” State v. Baker, 671
P.2d 152, 157 (Utah 1983). “The defendant’s right to a lesser
included offense instruction is limited by the evidence presented
at trial.” Id.




20100840‐CA                         3                   2013 UT App 23
                          State v. Campbell


402(3)(a) (emphasis added). “This [evidence‐based] standard . . .
provides a two‐pronged analysis that mirrors the statutory
framework set out in section 76‐1‐402.” State v. Kruger, 2000 UT 60,
¶ 12, 6 P.3d 1116.

              In State v. Baker, 671 P.2d 152 (Utah 1983), [the
       Utah Supreme C]ourt held that when the defense
       requests an instruction on a lesser included offense,
       the instruction “must be given if (i) the statutory
       elements of greater and lesser included offences
       overlap . . . and (ii) the evidence provides a rational
       basis for a verdict acquitting the defendant of the
       offense charged and convicting him of the included
       offense.”

Spillers, 2007 UT 13, ¶ 12 (omission in original) (quoting Hansen,
734 P.2d at 424). To establish that “the statutory elements of the
greater and lesser included offenses overlap,” see id. (internal
quotation marks omitted), a court considers not only the facts
presented at trial but also “the statutory elements of the offenses
involved in order to determine whether given facts are ‘required to
establish the commission of the offense charged,’” Baker, 671 P.2d
at 158‐59 (emphasis added) (quoting Utah Code Ann. § 76‐1‐
402(3)(a)). Based on the facts of this case, we determine that the
statutory elements of possession of drug paraphernalia and
possession of a controlled substance do not overlap. See State v.
Williams, 2007 UT 98, ¶ 6, 175 P.3d 1029 (“To be guilty of
possession of a controlled substance, one need not possess drug
paraphernalia. Similarly, one may be guilty of possessing drug
paraphernalia while not in possession of a controlled substance.”).

¶6    To sustain a conviction for possession of a controlled
substance, the prosecution must present sufficient evidence at trial
to prove that the defendant “knowingly and intentionally . . .




20100840‐CA                       4                 2013 UT App 23
                          State v. Campbell


possess[ed] or use[d] . . . a controlled substance.”3 See Utah Code
Ann. § 58‐37‐8(2)(a)(i) (2007). In this case, the State’s evidence
convinced the jury that Defendant was in possession of a controlled
substance. Specifically, the State presented evidence that Defendant
possessed heroin, albeit a small amount,4 and that Defendant knew
that he possessed the heroin because he, like other heroin users,
arguably saved the heroin residue in the cotton ball for later use.
The fact that Defendant used and stored the heroin in a cotton ball
was not an element the State was required to prove to obtain
Defendant’s conviction. See id. § 58‐37‐8.

¶7      In contrast, to prove possession of drug paraphernalia, the
State was required to prove that Defendant “use[d], or . . .
possess[ed] with intent to use, drug paraphernalia to . . . store,
contain, conceal, inject, ingest, inhale or otherwise introduce a
controlled substance into the human body.” See id. § 58‐37a‐5(1); see
also id. § 58‐37a‐3 (further defining drug paraphernalia); id. § 58‐
37a‐4 (listing factors to consider when determining if an object is
drug paraphernalia). The elements the State was required to prove
at trial to establish Defendant’s possession of drug paraphernalia
relate to the cotton ball itself, i.e, how the cotton ball was used to
inject or store the heroin and Defendant’s knowledge about the use
or possession of the cotton ball. See id. § 58‐37a‐5(1).

¶8    Utah Code section 58‐37a‐4 lists several factors that may be
considered “[i]n determining whether an object is drug
paraphernalia.” See id. § 58‐37a‐4. Defendant argues that because



3. The Utah Criminal Code defines heroin as a controlled
substance. See Utah Code Ann. §§ 58‐37‐2(1)(f)(i), ‐4(2)(a)(ii)(K)
(2007).

4. “In Utah, ‘[t]he determinative test is possession of a narcotic
drug, and not useability of a narcotic drug.’” State v. Vigh, 871 P.2d
1030, 1034 (Utah Ct. App. 1994) (alteration in original) (quoting
State v. Winters, 16 Utah 2d 139, 396 P.2d 872, 875 (1964)).




20100840‐CA                       5                 2013 UT App 23
                          State v. Campbell


one of those factors is “the existence of any residue of a controlled
substance on the object,” see id. § 58‐37a‐4(5), the fact that heroin
residue was found on the cotton ball established all elements
required to convict Defendant of both possession of a controlled
substance and possession of paraphernalia. We recognize the
interplay between the offenses of possession of a controlled
substance and drug paraphernalia given that a defendant may
often possess both drugs and drug paraphernalia and given that
even a small amount of a controlled substance is enough to
establish possession of a controlled substance. Additionally, the
statute criminalizing the possession of drug paraphernalia is very
broad and includes any item that is used to “plant, propagate,
cultivate, grow, harvest, manufacture, compound, convert,
produce, process, prepare, test, analyze, pack, repack, store,
contain, conceal, inject, ingest, inhale or otherwise introduce a
controlled substance into the human body.” See id. § 58‐37a‐5(1).
Nevertheless, the elements of the two offenses do not overlap
because each offense requires proof of different elements to sustain
a conviction. See State v. Williams, 2007 UT 98, ¶ 6, 175 P.3d 1029.
Thus, possession of drug paraphernalia is not an included offense
of possession of a controlled substance.

¶9     Affirmed.




               ON PETITION FOR REHEARING

¶10 Campbell seeks reconsideration of our affirmance of the trial
court’s decision to not instruct the jury on a lesser included offense.
We reaffirm that possession of drug paraphernalia is not an
included offense of possession of a controlled substance because
the two offenses require proof of different elements to sustain a
conviction. Although the petition for rehearing is otherwise denied,
Campbell identifies some concerns with our prior decision that
merit comment and clarification.




20100840‐CA                       6                  2013 UT App 23
                           State v. Campbell


¶11 The thrust of Campbell’s petition is that this court
misapprehended State v. Williams, 2007 UT 98, ¶ 6, 175 P.3d 1029,
when, in applying Williams to Campbell’s case, we held that “the
elements of the two offenses do not overlap because each offense
requires proof of different elements to sustain a conviction.” State
v. Campbell, 2012 UT App 145, ¶¶ 5, 8 (mem.); see also Williams, 2007
UT 98, ¶ 6 (“To be guilty of possession of a controlled substance,
one need not possess drug paraphernalia. Similarly, one may be
guilty of possessing drug paraphernalia while not being in
possession of a controlled substance.”). Campbell states that this
court apparently “mean[t] to say that because the elements of
possession of a controlled substance are not the same as the
elements of drug paraphernalia, in the Williams/Shondel sense, the
two statutes do not overlap in the Baker sense.” In other words,
Campbell believes that we may have understood the Williams court
to have held that the elements of these two offenses did not overlap
“in the Baker sense,” i.e., in the context of State v. Baker, 671 P.2d 152
(Utah 1983).

¶12 In Baker, the seminal case that reaffirmed the “evidence‐
based standard,” our supreme court set forth the analysis a trial
court must undertake when determining whether to grant a
defendant’s request for a jury instruction on a lesser included
offense. See Baker, 671 P.2d at 158–59. Though that analysis must
“begin with the proof of facts at trial,” it is also necessary to
analyze the statutory elements of the offenses to determine whether
a purported lesser “offense is included in a charged offense.” See
id. at 158. “This requirement that there exist some overlap in the
statutory elements of allegedly ‘included’ offenses . . . prevent[s]
the argument that totally unrelated offenses could be deemed
included simply because some of the evidence necessary to prove
one crime was also necessary to prove the other.” Id. at 159.

¶13 In our original decision, we analyzed whether there is any
overlap in the elements of possession of a controlled substance and
possession of drug paraphernalia. We quoted Williams as stating,
“To be guilty of possession of a controlled substance, one need not




20100840‐CA                         7                  2013 UT App 23
                          State v. Campbell


possess drug paraphernalia. Similarly, one may be guilty of
possessing drug paraphernalia while not being in possession of a
controlled substance.” Campbell, 2012 UT App 145, ¶ 5 (quoting
Williams, 2007 UT 98, ¶ 6). The Williams court explained, “Because
we conclude that the possession of a controlled substance and the
possession of drug paraphernalia statutes do not overlap fully, the
Shondel doctrine does not apply.” Id. ¶ 19; see also id. ¶ 23 (“Utah’s
felony possession statute and misdemeanor possession of
paraphernalia statute do not sufficiently overlap to trigger the
protections afforded by the Shondel doctrine. These statutes were
obviously intended to be fully and separately enforceable.”).5

¶14 Though perhaps we could have been more clear, our
decision does not hold “that because the elements of possession of
a controlled substance are not the same as the elements of drug
paraphernalia, in the Williams/Shondel sense, the two statutes do not
overlap in the Baker sense.” In other words, we do not believe our
decision states that because the elements of the two offenses do not
wholly overlap and thus fail to trigger Shondel, the two offenses
also have insufficient overlapping elements to satisfy Baker or Utah
Code section 76‐1‐402(3)(a). See Utah Code Ann. § 76‐1‐402(3)(a)
(LexisNexis 2012) (“A defendant may be convicted of an offense
included in the offense charged but may not be convicted of both
the offense charged and the included offense. An offense is so
included when: (a) [i]t is established by proof of the same or less
than all the facts required to establish the commission of the
offense charged . . . .”); State v. Baker, 671 P.2d at 159.



5. Williams explained the Shondel doctrine as follows: “‘Equal
Protection of the law guarantees like treatment of all those who are
similarly situated. Accordingly, the criminal laws must be written
so that . . . the exact same conduct is not subject to different
penalties depending on which of two statutory sections a
prosecutor chooses to charge.’” State v. Williams, 2007 UT 98, ¶ 10,
175 P.3d 1029 (quoting State v. Bryan, 709 P.2d 257, 263 (Utah
1985)); see also State v. Shondel, 453 P.2d 146, 147 (Utah 1969).




20100840‐CA                       8                 2013 UT App 23
                          State v. Campbell




¶15 Williams did not discuss the propriety of a lesser included
jury instruction and thus did not discuss Baker. As Campbell points
out, Williams was instead concerned with whether the Shondel
doctrine should be applied to a defendant who was charged and
convicted of both drug possession and possession of drug
paraphernalia. See Williams, 2007 UT 98, ¶ 3 (involving a defendant
convicted of both possession of a controlled substance and
possession of drug paraphernalia when he was found with a small
plastic bag that contained methamphetamine). Campbell is thus
correct that Williams explained that the two offenses “do not
overlap fully” and “do not sufficiently overlap” to invoke the
Shondel doctrine. See id. ¶¶ 19, 22–23 (analyzing, therefore, those
facts under United States v. Batchelder, 442 U.S. 114 (1979), and
determining that our legislature “purposely enacted [the two
statutes] to be separately and fully enforceable”). Consequently,
Williams did not need to discuss Baker and accordingly did not need
to determine whether the elements of both offenses overlapped to
any degree. Though it was decided under a different legal theory,
we believe that Williams is still instructive in this instance.
Specifically, this court used Williams to demonstrate that “[t]o be
guilty of possession of a controlled substance, one need not possess
drug paraphernalia. Similarly, one may be guilty of possessing
drug paraphernalia while not being in possession of a controlled
substance.” See id. ¶ 6.

¶16 Where this issue becomes more complicated is in the
application of Utah Code section 58‐37a‐4(5), which states, “In
determining whether an object is drug paraphernalia, the trier of
fact, in addition to all other logically relevant factors, should
consider: . . . the existence of any residue of a controlled substance
on the object.” Utah Code Ann. § 58‐37a‐4(5) (LexisNexis 2012).
However, we note that proof of the existence of drug residue on or
in the alleged item of paraphernalia is not a required element of the
crime of possession of drug paraphernalia. See id. § 58‐37a‐5(1)–(2).
The presence of a controlled substance on or in an item of drug
paraphernalia is instead only one factor that may be relevant in




20100840‐CA                       9                 2013 UT App 23
                         State v. Campbell


determining whether an object falls within the statute’s description.
That is, the existence of drug residue on or in an object may tend to
show that the item in question is drug paraphernalia. In contrast,
while the presence of paraphernalia may be useful in the
determination of whether one knowingly possesses a controlled
substance, the presence of drug paraphernalia is not proof that the
substance in question is an illegal, controlled substance.

¶17 To clarify, one can be guilty of possessing a controlled
substance, for instance, if he or she possessed marijuana, without
also possessing any drug paraphernalia associated with the
marijuana. It is also possible for an individual to possess as
paraphernalia, for example, a glass pipe free from any trace of
marijuana. Therefore, the offense of possessing a controlled
substance can be committed without overlap of any of the elements
of the crime of possessing drug paraphernalia. See State v. Baker,
671 P.2d 152, 158–59 (Utah 1983) (explaining the statutory
requirements of overlapping elements). Application of Williams to
cases such as Campbell’s is only logical; otherwise, clever
defendants would learn that, when in possession of a controlled
substance, they should always carry with them associated drug
paraphernalia because they could then require a lesser included
offense instruction that would give them the chance to be charged
with and/or convicted of misdemeanor possession of paraphernalia
rather than felony possession of a controlled substance.

¶18 In sum, the trial court correctly analyzed the elements of
each offense to determine whether to give the jury a lesser included
jury instruction. As indicated above, there must be some
overlapping of the statutory elements of the offense charged with
the elements of the lesser included offense, and we remain
convinced that possession of drug paraphernalia cannot be a lesser
included offense of possession of a controlled substance because
the statutory elements of the two crimes do not overlap. Thus,
Baker is not satisfied and this court did not need to consider the
evidence presented at trial in the light most favorable to the
defense, see State v. Kruger, 2000 UT 60, ¶ 14, 6 P.3d 1116, and did




20100840‐CA                      10                2013 UT App 23
                        State v. Campbell


not need to consider whether that evidence provided a rational
basis for “acquitting [Campbell] of the offense charged and
convicting him of the included offense,”see Utah Code Ann. § 76‐1‐
402(4).




20100840‐CA                    11                2013 UT App 23